DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (USPGPUB DOCUMENT: 2019/0103340, hereinafter Tsuchimochi) in view of Pyo (USPGPUB DOCUMENT: 2005/0139954, hereinafter Pyo).



Re claim 1 Tsuchimochi discloses in Fig 7 an insulating substrate(22) provided between a semiconductor chip(20) and a cooler(70) in a dual-side cooled power module , the insulating substrate(22) comprising:
an inner metal layer(30) configured to face the semiconductor chip(20);
an outer metal layer(32) configured to face the cooler(70); and
an insulating layer(28) interposed between the inner metal layer(30) and the outer metal layer(32),

Tsuchimochi does not disclose wherein at least one inner thermal diffusion inductor of a plurality of inner thermal diffusion inductors is inserted into the inner metal layer(30).

Pyo discloses in Fig 1F wherein at least one inner thermal diffusion inductor (left/right 18) of a plurality of inner thermal diffusion inductors is inserted into the inner metal layer(17).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ichikawa to the teachings of Tschimochi in order to have an inductor must be formed on a top metal layer in order to minimize a parasitic capacitance to a substrate [0017, Pyo]



Re claim 7 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 1, wherein at least one outer thermal diffusion inductor (left/right 18 of Pyo) of a plurality of
outer thermal diffusion inductors is inserted into the outer metal layer(32).


Re claim 10 Tsuchimochi discloses in Fig 7 a dual-side cooled power module  in which a semiconductor chip(20) is provided between a pair of cooler(70)s, the dual-side cooled power module  comprising:
a pair of insulating substrate(22)s provided between the semiconductor chip(20) and the pair of cooler(70)s, respectively,
each of the insulating substrate(22)s including:
an inner metal layer(30) configured to face the semiconductor chip(20); an outer metal layer(32) configured to face a corresponding cooler(70); and 
an insulating layer(28) interposed between the inner metal layer(30) and the outer metal layer(32).

Tsuchimochi does not disclose an inner metal layer(30) having at least one inner thermal diffusion inductor inserted into the inner metal layer(30);.

Pyo discloses in Fig 1F an inner metal layer(17) having at least one inner thermal diffusion inductor(left/right 18) inserted into the inner metal layer

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ichikawa to the teachings of Tschimochi in order to have an inductor must be formed on a top metal layer in order to minimize a parasitic capacitance to a substrate [0017, Pyo]



Re claim 11 Tsuchimochi and Pyo disclose the dual-side cooled power module  of claim 10, further comprising:
a signal lead(18/19) configured to transmit and receive a signal to and from the semiconductor chip(20); a wire(18a/19a) connecting the semiconductor chip(20) and the signal lead(18/19); and
a spacer(24) disposed between the semiconductor chip(20) and the pair of insulating substrate(22)s.


Re claim 14 Tsuchimochi and Pyo disclose the dual-side cooled power module  of claim 10,
wherein at least one outer thermal diffusion inductor (left/right 18 of Pyo) of a plurality of outer thermal diffusion inductors is inserted into the outer metal layer(32).


Claim(s) 2-6, 8, 9, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (USPGPUB DOCUMENT: 2019/0103340, hereinafter Tsuchimochi) and Pyo in view of Jung (USPGPUB DOCUMENT: 2021/0007393, hereinafter Jung).



Re claim 2 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 1, wherein the inner metal layer(30) is formed as an inner metal plate(inner metal plate of 30) that is formed of a copper (Cu) material[0039] in a plate shape, and
the inner thermal diffusion inductor(left/right 18 of Pyo), and disposed parallel to a surface facing the semiconductor chip(20) among surfaces of the inner metal plate(inner metal plate of 30).

Tsuchimochi and Pyo do not disclose the inner thermal diffusion inductor(left/right 18 of Pyo)is formed of a material including at least graphite,

Jung discloses the inner thermal diffusion inductor(370)is formed of a material including at least graphite[0306]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jung to replace the material of Tsuchimochi’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 3 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 2, wherein the inner thermal diffusion inductor is formed of a graphene (since graphite is formed of multiple layers of graphene, 370 would be formed of graphene).

Re claim 4 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 2, wherein the inner thermal diffusion inductor(left/right 18 of Pyo)is disposed on a virtual surface where the inner thermal diffusion inductor is disposed inside the inner metal plate(inner metal plate of 30), excluding at least a virtual area transferred vertically from an area in which the semiconductor chip(20) is disposed, along a periphery of the virtual area.

Re claim 5 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 2, wherein the inner thermal diffusion inductor(left/right 18 of Pyo) is disposed on a virtual surface where the inner thermal diffusion inductor is disposed inside the inner metal plate(inner metal plate of 30), including at least an edge of a virtual area transferred vertically from an area in which the semiconductor chip(20) is disposed, along a periphery of the virtual area (since the inner metal plate is in line vertically with the semiconductor chip, the inner thermal diffusion inductor is disposed including the edge of a virtual area).

Re claim 6 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 2, wherein the inner thermal diffusion inductor(left/right 18 of Pyo) is disposed parallel to a center point of the inner metal plate(inner metal plate of 30) corresponding to a thickness direction (right 18 is substantially parallel to the center point where the thickness direction is from left to right).

Re claim 8 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 7, wherein the outer metal layer(32) is formed as an outer metal plate that is formed of a copper (Cu) material[0039]  in a plate shape, and
the outer thermal diffusion inductor(left/right 18 of Pyo) is disposed parallel to a surface facing the semiconductor chip(20) among surfaces of the outer metal plate.

Tsuchimochi and Pyo do not disclose the outer thermal diffusion inductor is formed of a material including at least graphite,

Jung discloses the outer thermal diffusion inductor(370) is formed of a material including at least graphite [0306]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jung to replace the material of Tsuchimochi’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 9 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 8, wherein the outer thermal diffusion inductor(left/right 18 of Pyo) is formed of a graphene(since graphite is formed of multiple layers of graphene, 370 would be formed of graphene).

Re claim 12 Tsuchimochi and Pyo disclose the dual-side cooled power module  of claim 10, wherein the inner metal layer(30) is formed as an inner metal plate(inner metal plate of 30) that is formed of a copper (Cu) material[0039] in a plate shape, and the inner thermal diffusion inductor(left/right 18 of Pyo) is disposed parallel to a surface facing the semiconductor chip(20) among surfaces of the inner metal plate(inner metal plate of 30).

Tsuchimochi and Pyo do not disclose the inner thermal diffusion inductor(left/right 18 of Pyo) is formed of a material including at least graphite,

Jung discloses the the inner thermal diffusion inductor(l370) is formed of a material including at least graphite [0306]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jung to replace the material of Tsuchimochi’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 13 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 12, wherein the inner thermal diffusion inductor(left/right 18 of Pyo) is formed of a graphene(since graphite is formed of multiple layers of graphene, 370 would be formed of graphene).

Re claim 15 Tsuchimochi and Pyo disclose the dual-side cooled power module  of claim 14, wherein the outer metal layer(32) is formed as an outer metal plate that is formed of a copper (Cu) material[0039]  in a plate shape, and
the outer thermal diffusion inductor(left/right 18 of Pyo) is disposed parallel to a surface facing the semiconductor chip(20) among surfaces of the outer metal plate.

Tsuchimochi and Pyo do not disclose the outer thermal diffusion inductor is formed of a material including at least graphite,

Jung discloses the the outer thermal diffusion inductor(370) is formed of a material including at least graphite [0306]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Jung to replace the material of Tsuchimochi’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 16 Tsuchimochi and Pyo disclose the insulating substrate(22) of claim 15, wherein the outer thermal diffusion inductor(left/right 18 of Pyo) is formed of a graphene(since graphite is formed of multiple layers of graphene, 370 would be formed of graphene).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819